Title: From Thomas Jefferson to John Clark, 12 October 1821
From: Jefferson, Thomas
To: Clark, John


Sir
Oct. 12. 21
I have been applied to in behalf of the Northern seminaries in the US to solicit the cooperation of those in the South & West in an application to that ensuing session of Congress for a repeal of the duty on imported books, which is believed to be a considerable obstruction to the progress of science among us.I have accordingly addressed letters (of which the inclosed is a copy) to such personal acquaintances as I happened to have among the Professors  trustees or visitors of the Colleges of Chapel-hill in N.C. of Columbia in S.C. & of Transylvania in Kentucky, asking the cooperation of those instns. but not knowing whether among  my personal acquaintances in the State of Georgia any happen to be either Professor, trustee or visitor of the University of Athens in  that state, I take the liberty of inclosing  a similar letter to your excellency, with a request that you will do me the favor of addressg it to whatever person you may think most likely to promote it’s views and that he will consider it as addressed to him by myself, and will be so good as to do on it whatsoever he thinks right. I pray Y. E. to accept the assurance of my high  esteem & considnTh:J.